I concur both in the reasoning and conclusion of Mr. Justice THURMAN. In view of the importance and far-reaching effect of the decision, however, I feel constrained to add a few words in explanation of my concurrence.
Ordinarily, one who, under the Industrial Act, seeks to be *Page 604 
compensated for the death of another, must show that he was dependent upon the deceased at the time of the injury which causes death, and that he by such death has been deprived of something which the deceased had contributed to his support and maintenance during the life time of the deceased. The purpose of the Industrial Act is to provide compensation of a material, that is, a monetary kind, as distinguished from compensation for other losses. If, therefore, the deceased has contributed nothing to the applicant during the lifetime of the deceased, the applicant has suffered no loss and hence no compensation can or ought to be made. In the case of infants, however, or other children who are "physically or mentally incapacitated," from earning wages, the general rule above stated cannot and does not apply.
In my judgment all that an infant or other offspring, who is physically or mentally incapacitated from earning wages, is required to prove is the relationship he sustains to the deceased, and that he has no other means of support. Where such is the fact, the case, as pointed out by Mr. Justice THURMAN, constitutes an exception to the general rule, and the dependent infant need not prove that the parent actually contributed to his support at the time of the latter's death. Under such circumstances in my judgment the legal duty of the parent and the actual and existing necessities of the infant are sufficient to entitle the latter to compensation under the Industrial Act.
Ordinarily therefore an infant of tender years, like the applicant in the instant case, can be presumed to be wholly dependent upon the parent. For the reason, however, that the custody, nurture, and control of the infant applicant in this case was awarded to the mother by a court of competent jurisdiction, before the death of the father, that presumption cannot prevail. The question of dependency, as pointed out by my associate, is therefore one of fact to be determined by the Commission upon competent evidence being submitted to it.
The term of office of Hon. A.J. WEBER, who was Chief Justice, expired before disposition of this cause. *Page 605